Citation Nr: 1620474	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-43 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to a rating in excess of 10 percent for service-connected residuals, fracture, left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1977 to January 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that in addition to the paper claims file, this appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

In December 2014, the Veteran presented a claim for an increased evaluation for his service-connected left ankle fracture residuals.  In a March 2015 rating, this claim for an increase evaluation was denied, and the 10 percent evaluation was continued.  In May 2015, the Veteran submitted an NOD with regard to that issue.  To date, this issue remains pending the issuance of an SOC.  See 38 C.F.R. § 19.29 (2015).  Thus, this claim has been listed on the title page for procedural purposes only.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to a rating in excess of 10 percent for service-connected residuals, fracture, left ankle is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's heart condition is not causally or etiologically related to any disease, injury, or incident in service.





CONCLUSION OF LAW

The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard May 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Board finds that there was substantial compliance with the March 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

The Veteran was provided a VA medical examination in August 2014.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Analysis

The Veteran is seeking service connection for his heart condition.  Specifically, the Veteran asserts that the acute inferior myocardial infarction he suffered in December 2007 was incurred in or caused by his active service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran received a VA examination for his heart in August 2014.  As noted in the examination report, the Veteran had a December 2006 diagnosis of coronary artery disease and that this qualifies within the generally accepted medial condition of ischemic heart disease.  Thus, the Veteran has a present disability.  The Veteran submitted private treatment records associated with his December 2007 myocardial infarction that show risk factors that include hyperlipidemia.  As noted in the March 2014 Board Decision, the Veteran's service treatment records note elevated triglyceride levels during service in November 1991, August 1992, and October 1995, thus providing a suggestion of in-service incurrence.  Therefore, all that remains to be shown is a causal relationship, or "nexus," between the Veteran's present heart condition and his elevated triglycerides during service.

In the August 2014 VA examination, the examiner opined that the Veteran's present heart condition was less likely than not incurred in or caused by his service.  The rationale provided was that elevated triglyceride blood levels constitute only one of several risk factors for coronary artery disease but that these elevated levels are "never considered, in and of itself, a 'cause' of coronary occlusion or [myocardial infarction]."  The examiner went on to state that obesity is another risk factor that the Veteran possesses and that other factors are also blood dyscrasias, and thromboembolic disorders.

The evidence the Veteran has submitted in support of his claim for service connection for his heart condition include VA treatment records and private treatment records for his heart condition.  While these records variously show ongoing treatment for the Veteran's heart condition, none of these records express that the Veteran's present condition was incurred in or caused by his service.  In other words, the treatment records alone do not indicate the required "nexus" necessary to establish entitlement to service connection.

The August 2014 VA examiner specifically referenced the Veteran's medical history relating to his heart including his heart surgery in late 2006, his current medications, and the Veteran's history of high triglyceride levels.  The examiner noted that the Veteran "has cardiac risk factors which include obesity, [hypertension], and hypertriglycerides."  The examiner consequently came to the conclusion that the Veteran's heart condition was less likely than not incurred in or caused by service.  Thus, service connection for a heart condition is not warranted.

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a heart condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Ortiz v. Principi, 274 F.3d 1361, 1365   (Fed. Cir. 2001).


ORDER
Service connection for a heart condition is denied.


REMAND

As discussed in the INTRODUCTION section, the Veteran initiated an appeal to the RO with respect to a March 2015 rating decision which addressed the issue of entitlement to increased rating for left ankle fracture, which has not been fully satisfied.  This claim, therefore, is remanded to the AOJ for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC for the issue of entitlement to a rating in excess of 10 percent for service-connected residuals, fracture, left ankle.  The issue is to be certified to the Board only if a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


